t c memo united_states tax_court bobby b smathers and kathleen n smathers petitioners v commissioner of internal revenue respondent docket no filed date bobby b smathers and kathleen n smathers pro sese david delduco for respondent memorandum opinion thornton judge by separate notices of deficiency dated date respondent determined deficiencies in and additions to tax relating to petitioner husband’s and federal income taxes and petitioner wife’s and federal income taxes after concessions ’ the only issues for decision are whether we have authority under sec_6512 to award a refund of petitioners’ dollar_figure overpayment for taxable_year we hold that we do not whether petitioners are entitled to a carryover credit from taxable_year to taxable_year in excess of the dollar_figure that respondent has allowed we hold that they are not unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure the parties have stipulated some of the facts which are incorporated by this reference when they filed their petition petitioners resided in buford georgia respondent received petitioners’ and joint federal_income_tax returns on or about date date and date respectively in addition ' respondent concedes that petitioners have made overpayments for taxable years and in the amounts of dollar_figure dollar_figure and dollar_figure respectively and that petitioners are entitled to refunds of their and overpayments subject_to offset for other_amounts that might be due to the united_states petitioners concede that they owe deficiencies of dollar_figure and dollar_figure for taxable years and respectively respondent also concedes the additions to tax under sec_6651 and for both petitioners petitioners filed a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return for continued - - according to respondent’s records petitioners did not file their joint returns for taxable years and until they presented them to respondent’s appeals_office on date authority to award a refund of petitioners’ overpayment as a result of excess federal_income_tax withholdings petitioners overpaid their federal income taxes by dollar_figure respondent argues that we lack authority to award a refund generally this court has jurisdiction to award a refund for overpayment of taxes that the taxpayer paid within one of two applicable look-back periods either the years before respondent issued the notice_of_deficiency or the years before the taxpayer filed his or her return see sec_6511 a and b b b 516_us_235 if the taxpayer does not file a return before the notice_of_deficiency is issued the 2-year look-back period applies see sec_6511 b b commissioner v lundy supra pincite petitioners assert that they filed their joint federal_income_tax return on date before the issuance of the notices of deficiency on date respondent however continued on date when respondent received petitioners’ joint federal_income_tax return it was untimely q4e- has no record of receiving petitioners’ return before date petitioners presented no documentation such as a registered or certified mail receipt as to the filing of their return petitioner husband’s testimony about mailing petitioners’ joint_return was vague as he was unable to recall even whether he mailed it from north carolina or georgia moreover the record shows that petitioners are chronic late filers of their federal_income_tax returns which weighs against their credibility in this regard we conclude and hold that petitioners have failed to prove that they mailed their joint federal_income_tax return before the notices of deficiency were issued consequently the 2-year look-back period of sec_6511 applies and petitioners are entitled to a refund only of taxes paid within the years immediately prior to the date the notices of deficiency were mailed see sec_6511 and b b commissioner v lundy supra pincite petitioners’ federal tax withholdings are deemed paid on date see sec_6513 and b more than years before date when respondent issued the notices of deficiency thus we lack authority to award petitioners a refund of their overpayment see id - carryover credit from taxable_year to taxable_year on their late-filed federal_income_tax return petitioners showed a dollar_figure overpayment which they requested be applied to their estimated_tax consistent with this position on their late-filed federal_income_tax return petitioners claimed dollar_figure as estimated_tax payments and amount applied from return respondent’s certificate of assessments and payments for petitioners’ taxable_year by contrast shows that petitioners overpaid their joint federal income taxes by only dollar_figure dollar_figure of which respondent transferred to cover petitioners’ unpaid federal_income_tax liabilities additions to tax and interest respondent transferred a carryover credit of the remaining overpayment of dollar_figure from taxable_year to petitioners’ accounts respondent contends that petitioners are entitled to no additional carryover credit from to the difference between the dollar_figure overpayment claimed by petitioners on their return and the dollar_figure overpayment reflected in respondent’s records is attributable to dollar_figure claimed on petitioners’ joint federal_income_tax return as estimated_tax payments and amount applied from - - return respondent’s records do not reflect any amount of estimated_tax payments nor do they reflect any carryover credit from to to the contrary as previously discussed respondent carried back a portion of petitioners’ overpayment to satisfy petitioners’ unpaid federal tax_liabilities petitioners have failed to establish that they are entitled to a carryover credit from to in excess of dollar_figure see rule a in particular there is no evidence in the record that petitioners actually made estimated_tax payments or had any amount available as a carryover from taxable_year to give rise to the claimed carryover from taxable_year as evidence petitioners offered only petitioner husband’s very general and uncorroborated testimony which we find inadequate to substantiate their claims cf 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 barber v commissioner tcmemo_1999_260 accordingly we sustain respondent’s determination on this issue to reflect the foregoing and concessions by the parties decision will be entered under rule
